NORCOTT, J.,
concurring. I agree with parts I, III and IV of the majority opinion, and with the majority’s conclusion that the defendant’s convictions should be affirmed. In my view, however, the evidence of the other *323guns was more prejudicial than probative and the trial court improperly admitted them into evidence. Notwithstanding, I agree with the majority’s conclusion because I believe that the admission of this evidence was harmless error.
A trial court has broad discretion in determining whether the probative value of proffered evidence is outweighed by the prejudice that is likely to result from its admission. State v. McGraw, 204 Conn. 441, 449-50, 528 A.2d 821 (1987). Such a determination will not be disturbed on appeal unless a clear abuse of discretion is shown. State v. King, 216 Conn. 585, 603, 583 A.2d 896 (1990), on appeal after remand, 218 Conn. 747, 591 A.2d 813 (1991).
Although it is true that all adverse evidence is damaging to the defendant’s case, “[t]here are situations where the potential prejudicial effect of relevant evidence would suggest its exclusion.” (Internal quotation marks omitted.) State v. Holliman, 214 Conn. 38, 51, 570 A.2d 680 (1990). “The prejudicial effect that the rules of evidence are designed to alleviate is that which ‘results from an aspect of the evidence other than its tendency to make the existence of a material fact more or less probable, e.g., that aspect of the evidence which makes conviction more likely because it provokes an emotional response in the jury or otherwise tends to affect adversely the jury’s attitude toward the defendant wholly apart from its judgment as to his guilt or innocence of the crime charged.’ United States v. Bailleaux, 685 F.2d 1105, 1111 (9th Cir. 1982); see State v. DeMatteo, [186 Conn. 696, 703, 443 A.2d 915 (1982)].” State v. Joly, 219 Conn. 234, 253, 593 A.2d 96 (1991).
In the present case, the defendant argues that Detective Robert Hettrick’s testimony and the physical presence of the weapons were more prejudicial than probative. Specifically, the defendant argues that *324because he was charged with having committed a murder with a firearm, the physical presence of the weapons in the jury room had the potential to “bring to the jury’s attention the defendant’s violent disposition, his bad character, and his predisposition to commit crimes of a violent nature.” I agree.
First, I believe that the evidence of the other guns was likely to provoke an undue emotional response or hostility from the jurors. “[T]he sight of deadly weapons . . . tends to overwhelm reason and to associate the accused with the [crime] without sufficient evidence.” 4 J. Wigmore, Evidence (Chadbourn Rev. 1972) § 1157, p. 340; see also 2 D. Louisell & C. Mueller, Federal Evidence (1985) § 403.
Second, the evidence of these other guns was extraneous to the issue at trial, which was whether the defendant, at the time of the confrontation, was justified in shooting the victim in self-defense. “Prejudice is not measured by the significance of the evidence which is relevant but by the impact of that which is extraneous.” State v. DeMatteo, 186 Conn. 696, 703, 443 A.2d 915 (1982). It is clear from the record that the state sought to prove that the defendant planned and carried out an ambush of the victim. The defendant claimed that he shot the victim in self-defense. The other gun evidence did not directly prove either the state’s or the defendant’s case. Rather, this evidence was relevant to the credibility of the defendant1 as a witness, seeking to rebut the defendant’s account of when, where and how *325he purchased the guns. As the Appellate Court noted in State v. Busque, 31 Conn. App. 120, 129, 623 A.2d 532 (1993), appeal dismissed, 229 Conn. 839, 643 A.2d 1281 (1994), “[c]redibility, unlike intent ... is not an element of the crimes charged in this case.” In cases where the proffered evidence is merely relevant to credibility, as opposed to an element of the crime charged, there is a higher threshold in admitting prejudicial evidence. See id.
I believe that this line of questioning was more prejudicial than it was probative, and that the trial court abused its discretion in admitting it into evidence. Although this evidence was minimally probative, its potential prejudice was substantial. I fail to see what these other guns had to do with the gravamen of the case and why the placing of this veritable arsenal before the jury did not prejudicially cast the defendant as a bad character. In addition, I believe that the jury may have regarded this evidence as a sign of the defendant’s aggressive nature or his violent predisposition. In sum, the introduction of Hettrick’s testimony concerning the other guns and the introduction of the guns themselves conjured up numerous unfounded, but, nevertheless, damaging impressions in the jurors’ minds. In view of the meager utility of the evidence, I believe that it should not have been admitted and that the trial court abused its wide discretion in allowing this evidence.
While I am troubled by the introduction of this evidence, I further recognize that the trial court’s action must be subjected to a harmless error analysis. “Because the defendant’s claim does not involve the violation of a constitutional right, the burden rests upon him to demonstrate the harmfulness of the court’s error.” State v. Dennison, 220 Conn. 652, 661, 600 A.2d 1343 (1991); State v. Burak, 201 Conn. 517, 527, 518 A.2d 639 (1986); State v. Vitale, 197 Conn. 396, 403, 497 A.2d 956 (1985); State v. Cooper, 182 Conn. 207, 212, *326438 A.2d 418 (1980). To demonstrate harmfulness, the defendant must show that it is more probable than not that the court’s action affected the result of his trial. State v. Payne, 219 Conn. 93, 102-103, 591 A.2d 1246 (1991); State v. Sierra, 213 Conn. 422, 436-37, 568 A.2d 448 (1990); State v. Vilalastra, 207 Conn. 35, 47, 540 A.2d 42 (1988); State v. Jones, 205 Conn. 723, 732, 535 A.2d 808 (1988). My review of the transcript demonstrates that the state produced compelling evidence of the defendant’s guilt. Indeed, I believe that the medical evidence alone, in that it wholly discredits the defendant’s version of the hallway confrontation, may have been sufficient to convict the defendant. Therefore, although the evidence tended to prejudice the defendant and had little probative value, I believe that its improper admission was harmless.
As a result, I concur in the result of part II of the majority’s opinion, but would analyze the issue as stated previously.

 The court stated that the state’s evidence “is offered bearing on the credibility of the defendant with respect to what he testified to yesterday as to where and how he obtained these guns.” The court instructed the jury: “You heard his testimony explaining how he acquired them, where he acquired them, when he acquired them and the Court has allowed all of these implements to be put into evidence for your consideration bearing on the credibility of that testimony by the defendant and that’s the only purpose for which they were offered.”